Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Michael A. Bell, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: · the Quarterly Report of Silver Spring Networks, Inc. on Form 10-Q for the quarter ended September 30, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and · the information contained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Silver Spring Networks, Inc. Date: November 5, 2015 By: /s/Michael A. Bell Michael A. Bell President and Chief Executive Officer (Principal Executive Officer)
